In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1385V
                                     Filed: October 3, 2018
                                         UNPUBLISHED


    TONI RAGUSA,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Amy Paula Kokot, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On September 29, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) after receiving an influenza vaccine on September 14, 2016.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

        On September 6, 2018, a ruling on entitlement was issued, finding petitioner
entitled to compensation for her SIRVA. On October 3, 2018, respondent filed a proffer
on award of compensation (“Proffer”) indicating petitioner should be awarded
$50,000.00 for pain and suffering. Proffer at 1. In the Proffer, respondent represented
that petitioner agrees with the proffered award. Based on the

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
record as a whole, the undersigned finds that petitioner is entitled to an award as stated
in the Proffer.

        Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $50,000.00 for pain and suffering in the form of
a check payable to petitioner, Toni Ragusa. This amount represents compensation
for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                             )
TONI RAGUSA,                                 )
                                             )
               Petitioner,                   )
                                             )       No. 17-1385V (ECF)
v.                                           )       Chief Special Master Dorsey
                                             )
SECRETARY OF HEALTH AND                      )
HUMAN SERVICES,                              )
                                             )
               Respondent.                   )
                                             )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Compensation for Vaccine Injury-Related Items

       On September 5, 2018, respondent filed his Rule 4(c) Report conceding entitlement in the

above-captioned case. Chief Special Master Dorsey issued a Ruling on Entitlement on September

6, 2018, finding that petitioner was entitled to vaccine compensation for her Shoulder Injury

Related to Vaccine Administration (“SIRVA”). Based on the evidence of record, respondent

proffers that petitioner should be awarded $50,000.00 for pain and suffering. This amount

represents all elements of compensation to which petitioner would be entitled under 42 U.S.C.

§ 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner be made through a

lump sum payment of $50,000.00 in the form of a check payable to petitioner.1 Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.




1
       Should petitioner die prior to the entry of judgment, respondent reserves the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future pain and suffering, and future lost wages.
                                                 1
                               Respectfully submitted,

                               JOSEPH H. HUNT
                               Assistant Attorney General

                               C. SALVATORE D’ALESSIO
                               Acting Director
                               Torts Branch, Civil Division

                               CATHARINE E. REEVES
                               Deputy Director
                               Torts Branch, Civil Division

                               ALEXIS B. BABCOCK
                               Assistant Director
                               Torts Branch, Civil Division

                               s/Amy P. Kokot
                               AMY P. KOKOT
                               Trial Attorney
                               Torts Branch, Civil Division
                               U.S. Department of Justice
                               P.O. Box 146
                               Ben Franklin Station
                               Washington, DC 20044-0146
                               Tel: (202) 616-4118

Dated:   October 3, 2018




                           2